Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim 1-6 and 11-22 are currently pending in the acknowledged application filed on 01/05/2022. 

Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 10/17/2021 and 10/25/2021 were filed before the mailing date of the instant final action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97.  It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith.  

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 01/05/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Grounds of Rejection --- as necessitated by amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-6 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al., (US2012/0148647A1, IDS of 06/15/2020) as evidenced by Sun et al., “Transparent PMMA/ZnO nanocomposite films based on colloidal ZnO quantum dots”, IOP Publishing Ltd, 2007, pp. 1-7 (IDS of 06/15/2020) in view of Sojka et al. (US2009/0155371A1, IDS of 06/15/2020); and further in view of Clayton et al. (US2013/0177703A1).  
Specifically, claims 1-6, 11-20 and 22 are rejected by Fitzgerald in view of Sojka; and 
Claim 21 is rejected by Fitzgerald in view of Clayton. 

Applicant claims including the below claims 1 and 19 filed 01/05/2022:
    PNG
    media_image1.png
    363
    767
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    328
    712
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Fitzgerald teaches a microcapsule composition in core-shell containing sunscreen agent and photo-responsive acid or base generating system when the composition is exposed to UV radiation where the core is surrounded by polymer shell a sunscreen formulation comprising microcapsules contain an aqueous liquid or organic-based solvent core ([0214]) which reads on the instant non-aqueous core containing sunscreen agent and photo acid progenitor compound in poly(methylmethacrylate) (=PMMA) shell having Mw 15000 (e.g., [0120]) wherein the shell do not require plasticizer, and the PMMA is transparent as evidenced by Sun disclosing “PMMA is transparent thermoplastic material” (see page 1 of evidence). Further, this prior art defines “microcapsules” refers to a structure that has an average largest dimension, preferably a diameter, of about 1, 2, 10, 20, 50, 75, 100 μm([0144]) which is within the instant range of 1-30 μm and at least one sunscreen agent is contained in the core-shell formulation ([0160]-[0161], [0196]-[0197]) and the sunscreen agent is UVA and/or UVB blocking agent (claim 4 of prior art) and includes diethylamino hydroxybenzoyl hexyl benzoate, benzophenone-3 (=oxybenzone), benzophenone-8 (=dioxybenzone), ethylhexyl triazone, bis-ethylhexyloxyphenol methoxyphenyl triazine (=bemotrizionl) (claims 6 and 15 of prior art) which organic sunscreen agents are water-insoluble sunscreen agent as supported by instant claim 1 and instant publication at [0107]-[0109]. This prior art further teaches the microcapsules have either mononuclear, polynuclear, or matrix morphology wherein the mononuclear (core-shell) microcapsules contain the shell around the core, while polynuclear capsules have many cores enclosed within the shell. In matrix encapsulation, the core material is distributed homogeneously into the shell material or they may form clusters of microcapsules which reads on the claimed plurality of microcapsules ([0142] and Fig. 6) and in particular embodiments, the mixture including two or three sunscreen agents and carrier ([0083], Figs. 6, 8 and claim 15 of prior art), and the cosmetic sunscreen formulation comprising the sunscreen composition or the microcapsules in combination with a cosmetically acceptable carrier (claim 20 of prior art). The polymer sell for the microcapsules include polyacrylate, polymethacrylate, aromatic polymers, heteroaromatic polymers, heterocyclic polymers, etc. ([0118]); and the cosmetic sunscreen formulation may be in the form of suspension, dispersion, emulsion, microemulsion such as cream, paste, lotion, thickened oil or milk, stick, mousses, spray, body lotions, body gels ([0198]); the amounts of sunscreen agent, other ingredients would be varied in order to achieve a particular property, such as the sensitivity of the photoresponsive sunscreen system to UV radiation ([0187]) and e.g., microcapsule or formulation in an amount to provide a composition or formulation that before exposure to UV radiation shows an SPF of between 1 and 45, preferably an SPF of about 2, 5, 10, 15, 20, 25, 30, 35 or 40 ([0197]) (instant claims 1 and 19 (in part), and claims 4-6, 11, 14, 15 and 17-20 and 22). 
Regarding the limitations of “being non-breakable when rubbed or pressed on the skin” of instant claim 2, and “being non-breakable when subjected to homogenization at 2000 rpm for 10 minutes and/or to ultra-sonication at 15 W and 28 kHz for 1 minute” of instant claim 3, they would be inherent properties because Fitzgerald teaches the same microcapsule comprising at least one sunscreen agent-containing core and polyacrylate or polymethacrylate shell having Mw 15,000 (=PMMA) which is within applicant's disclosure polymer range (see page 15, line 25 of instant specification); teaches the same preparation method (e.g., Examples 3-4); teaches the microcapsule is ruptured In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  See also, MPEP 2112 II: “II.   INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).” (instant claims 2-3).
Fitzgerald further teaches photostabilizer such as avobenzone, including diethylhexyl 2,6-naphthalate, octocrylene, and methylbenzylidene camphor has been used ([0013]) and as the organic sunscreen agent, this prior art also teaches 4-methylbenzylidene camphor, octocrylene, etc. and thus, when those of materials would be added in the microcapsule and/or composition, it would implicitly act as the photostabilizer, in the absence of evidence to the contrary (instant claim 16). Further Fitzgerald teaches the amounts of sunscreen agent can be varied depending on characteristics or properties of the composition, microcapsule or formulation as desired instant claim 19). 
However, Fitzgerald does not expressly teach at least one shell polymer is comprised of a cellulose ether or cellulose ester of instant claims 1 and 13; and the amount of sunscreen agent of instant claim 1, 9 and 19, and the amount of shell polymer of instant claim 12.  The deficiencies are cured by Sojka. 
Sojka teaches sunscreen compositions for broader UV protection spectrum with enhanced photostability (abstract) comprising solid particles entrapped in polymeric microsphere where the solid particles include physical (inorganic) and chemical (organic) sunscreen agents, and any other organic particles such as zinc oxide or titanium dioxide, benzophonone-3, dioxybenzone, bemotrizinol, 2,4-bis-{4-(2-ethyl-hexyloxy)-2-hydroxyl-phenyl}-6-(4-methoxyphenyl)-1,3,5-triazine), n-hexyl 2-(4-diethylamino-2-hydroxybenzoyl)benzoate, etc. ([0028], [0042] and claims 6, 19, 20-the amount of solid particles is about 10% to about 90% of the total weight of the resulting microspheres ([0037]) which overlaps the instant range of 40-80% of microcapsule or when microsphere entrapped zinc oxide and titanium dioxide particles can be formulated with organic sunscreen agents where the organic sunscreen is present in an amount of about 0.1 to 45% of the total composition ([0050]) (instant claims 1, 9 and 19) and such organic sunscreen agents can be encapsulated or entrapped into additional microspheres i.e., with polymeric shells ([0053]); the solid particles are encapsulated by the polymer shell ([0010] and claim 29 of prior art) made of e.g., cellulose acetate ([0024]) which reads on the instant cellulose ester (instant claim 13) and its amount is about 10-about 60% which overlaps the instant range of 20-50% (instant claim 12). The microspheres having solid particles have an average particle size ranging from about 6 to about 40 microns or about 1 micron to about 50 microns ([0026] and claim 2 of prior art) and thus the microspheres reads on the instantly claimed microcapsule having a core encapsulated by the polymeric shell. 
However, Fitzgerald does not expressly teach organic sunscreen agent of iscotrizinol of instant claims 1 and 21.  The deficiency is cured by Clayton. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Fitzgerald is that Fitzgerald does not expressly teach the amounts of organic sunscreen agents of instant claims 1 and 19 and polymer shell of instant claim 12. The deficiencies are cured by Sojka. 

3. The difference between the instant application and Fitzgerald is that Fitzgerald does not expressly teach organic sunscreen agent of iscotrizinol of instant claims 1 and 21.  The deficiency is cured by Clayton. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust or optimize prior art ranges of wall-forming polymer with the claimed ranges without undue experimentation because Sojka teaches overlapping ranges thereof and please note that Sojka teaches organic sunscreen agent . See MPEP 2144.05 In re Wertheim above. Thus, in the absence of criticality evidence, the claimed ranges are obvious from the prior art ranges.  
2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace PMMA or polyacrylate shell material of Fitzgerald with cellulose ester, e.g., cellulose acetate of Sojka as a matter of choice or design and this is an obvious variation from the standpoint of the ordinary artisan. Since as the wall-forming shell polymers, PMMA, polyacrylate, cellulose ester or ether are equivalent and selection any of them or replacing PMMA of Fitzgerald with cellulose ester of Sojka would have yielded no more than predictable results, devoid of evidence to the contrary. 


This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Sojka does not teach the organic sunscreen agent is encapsulated which is distinct from the microsphere with entrapped titanium oxide or zinc oxide solid particles  and the range of 0.1 to 45% is based on the topical composition rather than the microcapsule
The Examiner responds that in addition to use of 0.1-45% of organic sunscreen agent based on the topical composition when formulated with microsphere containing physical (=inorganic) metal oxide sunscreen agent, Sojka also teaches solid particles entrapped in the microspheres include chemical (=organic) sunscreen agents ([0028] and claims 6, 22 and 23 of prior art) in an amount of about 10% to about 90% ([0037]) which overlaps the instant range of 40-80%. Accordingly, optimizing the prior art range with the claimed range would be non-inventive, in the absence of criticality for the instant range. However, applicant has not shown the criticality evidence.     
Applicant argues that Fitzgerald comprises a liquid core, thus requires solvent and shell requires 40% or more (e.g., 20-50% of instant claim 12). Therefore, less than 40% of organic sunscreen agent would be necessary. 
The Examiner responds that instant claim 1 does not require 20-50% of polymer shell of instant claim 12; and Fitzgerald remains silent about the amount of aqueous or organic solvent for the core part. 
Applicant argues that the inactivated form and the active form of the sunscreen agent are not the “same materials” and thus it is necessary to point out why one of ordinary artisan would have allegedly been motivated to prepare microcapsule with the active form.    
The Examiner responds that the instant claims do not require whether the claimed organic sunscreen agent is active form or not; and Fitzgerald defines active and inactive forms in a relative manner (e.g., depending on concentration of sunscreen agent, etc.) (see [0034]). And claim 1 of Fitzgerald recites “microcapsule comprising a sunscreen agent capable of undergoing protonation or deprotonation to form a protonated or deprotonated, respectively, sunscreen agent which absorbs, scatters or reflects more or less UV radiation than said sunscreen agent does before being protonated or deprotonated, respectively,” and accordingly, if e.g., sunscreen agent wishes to absorb more UV radiation, the ordinary artisan would have been motivated to prepare microcapsule having high concentration of sunscreen agent (active form).    
In light of the foregoing, applicant’s arguments are not persuasive. 

Conclusion
All examined claims are rejected.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KYUNG S CHANG/Primary Examiner, Art Unit 1613